DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (PG Pub 20120247217).

    PNG
    media_image1.png
    438
    632
    media_image1.png
    Greyscale

Annotated Figure 25
Considering claim 1, Suzuki (Figure 25) teaches a vibration device arranged to be supported on a base and comprising: a piezoelectric element (531C + paragraph 0276); a vibration member (52C + 52D + paragraphs 0275-0276) having a first main surface opposing the base (45C + paragraph 0265) and a second main surface opposing the first main surface, the piezoelectric element being disposed on the second main surface, wherein the first main surface of the vibration member is provided with a protrusion contacting (51C + paragraph 0274) the base and defining a vibration space (51D + paragraph 0273) on the first main surface and the protrusion is positioned the piezoelectric element to surround the piezoelectric element when the vibration member is seen through from a direction orthogonal to the first main surface (see Figure 25 51C surrounds the piezoelectric 531C + paragraph 0276).
Considering 2, Suzuki (Figure 25) teaches wherein a thickness of the vibration space (51D + paragraph 0273) in the directional orthogonal to the first main surface is larger than displacement of the vibration member.
Considering claim 3, Suzuki (Figure 25) teaches wherein the protrusion is provided intermittently (51C + paragraph 0273).
Considering claim 5, Suzuki (Figure 25) teaches a wiring member electrically connected to the piezoelectric element, the second main surface of the vibration member has electrically conductivity (533C + paragraph 0276), the piezoelectric element includes: a piezoelectric element body (53C + paragraph 0271) including a third main surface opposing the second main surface and a fourth main surface opposing the third main surface (see annotated Figure 25); a first electrode (532C + paragraph 0276) disposed on the third main surface and electrically connected to the second main surface; a second electrode disposed on the fourth main surface (533C + paragraph 0276) and the wiring member includes a line electrically connected to the second main surface and a line electrically connected to the second electrode (implicit since otherwise the sensor would not operate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217) and in view of Togashi (PG Pub 20160193835).
Considering claim 4, Suzuki teaches the protrusion as described above.
However, Suzuki does not teach wherein the protrusion includes an edge having a wavy shape when viewed from the direction orthogonal to the first main surface.
Togashi (Figure 9) wherein the protrusion includes an edge having a wavy shape (81 + paragraph 0077) when viewed from the direction orthogonal to the first main surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the protrusion includes an edge having a wavy shape when viewed from the direction orthogonal to the first main surface into Suzuki’s device for the benefit of suppressing or correcting any distortion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837